441 So. 2d 686 (1983)
Mary E. LANDES and Landes Realty, Inc., Appellants,
v.
DEPARTMENT OF PROFESSIONAL REGULATION, Florida Real Estate Commission, Appellees.
No. 83-171.
District Court of Appeal of Florida, Second District.
October 26, 1983.
Rehearing Denied December 2, 1983.
Barry J. McCaughey of McCaughey, Knaust & Evans, P.A., St. Petersburg, for appellants.
Tina Hipple, Dept. of Professional Regulation, Div. of Real Estate, Orlando, for appellees.
LEHAN, Judge.
Appellants appeal a final order of the Florida Real Estate Commission finding that appellants had violated chapter 475, Florida Statutes. The order revoked the real estate license of Mary Landes and the registration of Landes Realty, Inc. We affirm.
Appellants argued that the revocation proceedings were barred by the four year statute of limitations for civil actions pursuant to section 95.11(3)(p), Florida Statutes (1981), because the incidents which gave rise to the proceedings occurred some seven years previously. However, we agree with the First District that "In the absence of specific legislative authority, civil or criminal statutes of limitations are inapplicable to administrative license revocation proceedings." Donaldson v. Department of Health & Rehabilitative Services, 425 So. 2d 145, 147 (Fla. 1st DCA 1983).
Appellants also argue that federal bankruptcy law, specifically 11 U.S.C. § 525, prohibits a government from revoking a license of a person who has been a debtor or bankrupt under the federal bankruptcy laws solely because the person has not paid a debt that was discharged in bankruptcy proceedings. We agree with appellants that Mrs. Landes' debt, discharged in a prior bankruptcy proceeding, could not form the sole basis for the license *687 revocation. However, the revocation did not depend on that debt. There was competent, substantial evidence supporting the Commission's final order which noted that other conduct of Mrs. Landes provided grounds for revoking her license.
AFFIRMED.
OTT, C.J., and RYDER, J., concur.